Luke, J.
The defendant was charged with and convicted of being drunk on a public highway, which drunkenness “was made manifest by boisterousness, and by indecent condition and acting, and by vulgar, profane and unbecoming language, and loud and violent discourse.” The evidence failed to sustain theáe allegations of the indictment; and under the evidence as to the defendant’s condition it is not unreasonable to conclude that he did not go voluntarily upon the public highway, but was driven there by some one else and thereafter abandoned. The trial judge erred in overruling the motion for a new trial. See Reddick v. State, 35 Ga. App. 256 (132 S. E. 645); Howell v. State, 13 Ga. App. 74, 77, 78 (78 S. E. 859).

Judgment reversed.


Broyles, G. J., and Bloodworth, J., concur.